t c summary opinion united_states tax_court charlene donia strinz n k a charlene montour petitioner v commissioner of internal revenue respondent charlene d strinz n k a charlene montour petitioner v commissioner of internal revenue respondent docket nos 20179-05s 897-06s filed date charlene montour pro_se robert v boeshaar and jessica yu for respondent gerber judge these case sec_1 were heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect docket no 20179-05s concerns the and tax years and docket no 897-06s concerns the tax_year for petitioner when the petitions were filed pursuant to sec_7463 the decisions to be entered are not reviewable by any other court and this opinion shall not be treated as precedent for any other case petitioner sought relief from joint_and_several tax_liability for and she applied for relief under sec_6015 c and f and respondent in determinations denied such relief petitioner timely petitioned this court for review of respondent’s determinations background petitioner at the time of filing her petitions resided in the state of washington she filed joint returns with her former husband3 for and for each year the return was prepared by a professional preparer and reflected a balance of tax due petitioner earned a small amount of wages each year from her work at her husband’s construction company but the underpayments were in substantial part due to income reported on schedules c profit or loss from business for the construction company petitioner was responsible for the household bills and expenditures during the years in issue unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue for convenience petitioner’s former husband will be referred to as her husband when the and returns were filed petitioner was aware of the couple’s financial difficulties and that they were having a hard time paying their living_expenses because she worked at her husband’s construction company she was also aware of its financial situation and that it was also having trouble paying its obligations petitioner and her husband had filed for bankruptcy and their unpaid tax_liabilities for and were discharged but the and tax_liabilities were not qualified for discharge petitioner separated from her husband during and obtained a final divorce effective date although separated petitioner and her husband continued to file joint returns throughout the years at issue after the separation petitioner showed her husband’s girlfriend how to run the administrative office of the construction business those duties included handling financial matters typing contracts buying office supplies and related duties in connection with the divorce petitioner’s husband had made an oral promise to pay the federal income taxes but he did not keep his promise there was no legal_obligation under the divorce decree for payment of the income_tax_liability petitioner’s husband did not force her to sign the returns or intimidate her in such a way that she signed under duress petitioner filed for relief from joint_and_several_liability respondent’s determination was that she was not entitled to relief under sec_6015 or c because the assessments were based on underpayments of tax reported due respondent also reviewed all of the factors to be considered for relief under sec_6015 and determined that she was not entitled to equitable relief discussion sec_6015 and c provides for relief from joint_and_several_liability in situations where there is an understatement_of_tax or a deficiency in tax respectively because these cases involve underpayments of tax reported on joint returns petitioner is not entitled to relief under either sec_6015 or c sec_6015 gives the commissioner discretion to grant relief from joint_and_several_liability if taking into account all of the facts and circumstances it is inequitable to hold an individual liable for any unpaid tax and relief is not available under sec_6015 or c as directed by sec_6015 the commissioner has prescribed guidelines in revproc_2003_61 sec_4 2003_2_cb_296 which lists the eight nonexclusive factors that the commissioner will consider in determining whether taking into account all the facts and circumstances it is inequitable to hold the requesting spouse liable for all or part of the deficiency and full or partial equitable relief under sec_6015 should be granted these nonexclusive factors include whether the requesting spouse is separated or divorced from the nonrequesting spouse the requesting spouse will suffer economic hardship without relief the requesting spouse did not know or have reason to know that the nonrequesting spouse would not pay the income_tax_liability the nonrequesting spouse had a legal_obligation to pay the outstanding liability the requesting spouse received a significant benefit from the item giving rise to the deficiency the requesting spouse has made a good_faith effort to comply with income_tax laws in subsequent years the requesting spouse was abused by the nonrequesting spouse and the requesting spouse was in poor mental or physical health when signing the return or requesting relief revproc_2003_61 sec_4 further provides that no single factor will be determinative but that all relevant factors will be considered the appeals officer determined that the first and sixth factors were in petitioner’s favor the second and third were against her and the fourth and fifth were neutral with respect to the seventh and eighth factors the appeals officer determined that petitioner was not abused and no special consideration arises from petitioner’s mental and physical health we will now consider whether there was an abuse_of_discretion in the denial of relief on the basis of the above- listed relief factors after trial and the opportunity to consider petitioner’s testimony it appears that the appeals officer was correct in the analysis of the eighth factor there is no question about whether petitioner was separated or divorced and about her subsequent compliance and so these factors weigh in her favor with respect to economic hardship petitioner is currently employed and she has not established economic hardship in that regard petitioner and her husband were relieved of and income_tax in an amount approaching dollar_figure during their bankruptcy proceeding this factor weighs against petitioner on the basis of petitioner’s testimony it is clear that she had reason to know that her husband would not pay the taxes reported on the returns as she was aware of the internal operations of his business and their personal inability to pay their bills accordingly this factor weighs against petitioner although petitioner’s husband had made an oral promise to pay the tax_liabilities there was no enforceable legal_obligation to do so it was reasonable for the appeals officer to treat this factor as neutral it is not clear that petitioner received a significant benefit from the fact that there were tax underpayments but it is likely that she and her husband lived on the receipts of the business although the taxes were unpaid again it was reasonable for the appeals officer to treat this factor as neutral finally petitioner’s husband was prone to overindulge in alcohol and may have used abusive language but petitioner was not influenced or intimidated by his actions and these conditions did not play a factor in petitioner’s choice to sign joint returns there has been no showing that petitioner’s mental or physical health should play a role in the consideration of whether she should have been granted relief under sec_6015 in view of the foregoing we hold that respondent’s refusal to grant petitioner relief from joint_and_several_liability for the and tax years was justified to reflect the foregoing decisions will be entered for respondent
